The statement of facts in this case was stricken out by the Galveston Court of Appeals, from which this case was transferred to this court, and on November 13, 1914, in a written opinion reported in 170 S.W. 1052, that court overruled a motion to reinstate said statement of facts. A second motion to reinstate such statement of facts has been filed in this court, which motion has this day been overruled.
Therefore, since there is no statement of facts in the record, and no fundamental error appears, the judgment of the trial court will be affirmed.
Judgment affirmed.